UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2011 (June 22, 2011) COLONY RESORTS LVH ACQUISITIONS, LLC (Exact name of registrant as specified in its charter) Nevada 000-50635 41-2120123 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3000 Paradise Road Las Vegas, Nevada (Address of principal executive offices) Zip Code Registrant's telephone number, including area code: (702) 732-5919 N/A (Former name or former address, if changed since last report.) Item 1.02 Termination of a Material Definitive Agreement On June 22, 2011, the Company received notice from HLT Existing Franchise Holding, LLC (“Hilton”) that it was exercising its right to terminate the License Agreement between the Company and Hilton, dated as of January 1, 2009 (the “License Agreement”). Pursuant to the License Agreement, either party may terminate the agreement without cause at any time after January 1, 2011. Unless the parties reach an agreement otherwise, the effective date of termination will be January 1, 2012. Pursuant to the License Agreement, the Company licenses the right to use the “Hilton” mark and is part of Hilton’s reservation system and Hilton’s “HHonors Program”. The License Agreement is incorporated by reference to the Company’s Current Report on Form 8-K filed January 5, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLONY RESORTS LVH ACQUISITIONS, LLC Dated: June 28, 2011 Robert E. Schaffhauser Executive Vice President-Finance
